COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-15-00055-CV


IN RE PEDISON USA, INC.,                                            RELATORS
DICKSON EWEMADE, AND
ROBERT DEROGATIS


                                     ------------

                           ORIGINAL PROCEEDING
                       TRIAL COURT NO. 048-263530-13

                                     ------------

                         MEMORANDUM OPINION1

                                     ------------

      The court has considered relators’ “petition for writ of mandamus and

temporary stay” and is of the opinion that relief should be denied. Accordingly,

relators’ “petition for writ of mandamus and temporary stay” is denied. The stay

previously ordered by this court on February 25, 2015, of the trial court

proceedings in cause number 048-263530-13 pending in the 48th District Court

of Tarrant County, Texas, is hereby lifted.

                                                    PER CURIAM

      1
       See Tex. R. App. P. 47.4, 52.8(d).
PANEL: MEIER, J.; LIVINGSTON, C.J.; and GARDNER, J.

DELIVERED: April 2, 2015




                              2